The opinion of the court was delivered by
Knapp, J.
The single question presented here is whether, under the charter of Jersey City, that corporation, after a remonstrance signed by owners of more than half the property liable to assessment for a public improvement like that in controversy, can, by the subsequent withdrawal of the names of some of the remonstrants, get jurisdiction to proceed with the improvement.
The question is not an open one in this court, for in the •case of Jersey City Brewery Co. v. Jersey City, 13 Vroom, 575, under a state of facts almost identical with those before us now, it was held that under the twenty-fourth section of the supplement to the Jersey City charter, passed in 1873 (Pamph. L., p. 406,) a remonstrance so filed, ousted the city of jurisdiction to proceed with the work, and that it could not be restored by the subsequent withdrawal of names therefrom to reduce it below the one-half representation. That decision controls this case, and it follows that all proceedings subsequently taken by the corporate authorities in the improvement of the street were illegal, and must be set aside, with costs.